It appears from the transcript herein that although a copy of the trial judge's docket shows that a notice of appeal was given herein at the proper time, same does not appear to have been entered in the minutes of the court, and on account of such failure this appeal was dismissed. It has now been made to appear that such notice was properly given, and a record thereof made at that time not only on the court's trial docket but also in the minutes of the court, and an affidavit of the district clerk being filed herein showing such facts, and that a failure to show the record of such notice in the transcript being an inadvertence upon his part, this appeal is reinstated, and we proceed to pass upon the merits thereof.
There are no bills of exception in the record, hence no ruling of the trial court that we are called upon to review.
There is some complaint in the motion for a new trial of certain remarks of the State's attorney, not objected to at the time they are supposed to have been made, and the making of such remarks are denied by the said attorney in a controverting motion. We see nothing therein that can be considered by us, but we can further say that we see no error in the purported remarks, if same had been made. The testimony seems to be sufficient that the complaining witness lost a yearling by theft, and the appellant in a proper and legal confession said that he and another took that yearling, without any extenuating circumstances *Page 541 
being offered or shown. We can see no reason for disturbing this judgment, and it is therefore affirmed.
                    ON MOTION FOR REHEARING.